FILED
                                                                                 June 22, 2021
                                                                                EDYTHE NASH GAISER, CLERK
                             STATE OF WEST VIRGINIA                             SUPREME COURT OF APPEALS

                           SUPREME COURT OF APPEALS                                 OF WEST VIRGINIA




In re J.Z.

No. 20-0913 (Kanawha County 19-JA-707)



                               MEMORANDUM DECISION


         Petitioner Father C.Z., by counsel Kenneth Starcher, appeals the Circuit Court of Kanawha
County’s October 20, 2020, order terminating his parental rights to J.Z. 1 The West Virginia
Department of Health and Human Resources (“DHHR”), by counsel Brandolyn N. Felton-Ernest,
filed a response in support of the circuit court’s order and a supplemental appendix. The guardian
ad litem, Erica Lord, filed a response on behalf of the child also in support of the circuit court’s
order. On appeal, petitioner argues that the circuit court erred in adjudicating him, denying his
motion for an improvement period, and terminating his parental rights without imposing a less-
restrictive dispositional alternative.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these reasons,
a memorandum decision affirming the circuit court’s order is appropriate under Rule 21 of the
Rules of Appellate Procedure.

        In November of 2019, the DHHR filed an abuse and neglect petition alleging that nine-
month-old J.Z. suffered from unexplained bruising on his lower back, buttocks, and upper thighs
after being left alone in petitioner’s care. Petitioner stated that he merely sat the baby down too
hard on the rocker or the floor and patted the child’s bottom too hard causing bruising despite the
baby wearing a diaper. Petitioner also stated that he noticed that the child’s bottom was red before
he put the child down to sleep the night before the mother discovered the bruising and took the
child to the hospital. Upon admission to the hospital, the attending physician opined that the baby
was developmentally delayed and non-mobile, and that the bruising was nonaccidental. According
to the petition, the medical staff would not release the child back to the parents because hospital

       1
         Consistent with our long-standing practice in cases with sensitive facts, we use initials
where necessary to protect the identities of those involved in this case. See In re K.H., 235 W. Va.
254, 773 S.E.2d 20 (2015); Melinda H. v. William R. II, 230 W. Va. 731, 742 S.E.2d 419 (2013);
State v. Brandon B., 218 W. Va. 324, 624 S.E.2d 761 (2005); State v. Edward Charles L., 183 W.
Va. 641, 398 S.E.2d 123 (1990).
                                                  1
employees suspected child abuse. The DHHR concluded that petitioner’s explanations for the
bruising were inconsistent with the child’s injuries and that the child was in danger if returned to
the home. Thereafter, petitioner waived the preliminary hearing, and the circuit court ordered the
DHHR to provide services such as parenting and adult life skills classes to petitioner.

        The circuit court held adjudicatory hearings in December of 2019, and March and July of
2020. At the hearings, the DHHR worker testified that he observed a large bruise on J.Z. and that
the attending physician opined that the bruise was nonaccidental. He also stated that petitioner
claimed that the bruises were caused by bouncing J.Z. too hard or being too rough while playing.
He further stated that J.Z. was too young to crawl and could not sit up without support. Next,
petitioner testified that he had the child in his care when the bruising occurred but claimed that he
bounced J.Z. too hard on his knee. When asked if he spanked J.Z., petitioner denied doing so.
Having heard the evidence, the circuit court found that the child had been abused and neglected
while in petitioner’s care and it adjudicated petitioner as an abusing parent. In August of 2020,
petitioner filed a motion for a post-adjudicatory improvement period.

         In September and October of 2020, the circuit court held dispositional hearings wherein
the DHHR moved to terminate petitioner’s parental rights. At the hearing, the DHHR worker
testified that although petitioner participated in some aspects of his case plan, he failed to
acknowledge any wrongdoing and continued to claim that the nonaccidental bruising of the child
was not deliberate. He further stated that with petitioner’s failure to acknowledge wrongdoing of
the abuse, the DHHR could offer no services to rectify the conditions of abuse that led to the filing
of the petition. Ultimately, the circuit court denied petitioner’s motion for an improvement period
finding that he was unlikely to fully participate in its terms and conditions. It further found that
there was no reasonable likelihood that the conditions of abuse and neglect could be substantially
corrected in the near future and that termination of petitioner’s parental rights was in the child’s
best interest. The circuit court adopted these findings in its October 20, 2020, dispositional order
and terminated petitioner’s parental rights. Petitioner now appeals this order. 2

       The Court has previously established the following standard of review in cases such as this:

               “Although conclusions of law reached by a circuit court are subject to de
       novo review, when an action, such as an abuse and neglect case, is tried upon the
       facts without a jury, the circuit court shall make a determination based upon the
       evidence and shall make findings of fact and conclusions of law as to whether such
       child is abused or neglected. These findings shall not be set aside by a reviewing
       court unless clearly erroneous. A finding is clearly erroneous when, although there
       is evidence to support the finding, the reviewing court on the entire evidence is left
       with the definite and firm conviction that a mistake has been committed. However,
       a reviewing court may not overturn a finding simply because it would have decided
       the case differently, and it must affirm a finding if the circuit court’s account of the
       evidence is plausible in light of the record viewed in its entirety.” Syl. Pt. 1, In
       Interest of Tiffany Marie S., 196 W.Va. 223, 470 S.E.2d 177 (1996).

       2
       The mother consented to legal guardianship of J.Z. by the foster mother. The concurrent
permanency plan is adoption by the foster mother.
                                                  2
Syl. Pt. 1, In re Cecil T., 228 W. Va. 89, 717 S.E.2d 873 (2011).

       On appeal, petitioner argues that the circuit court erred in finding by clear and convincing
evidence that he abused and neglected the child. Petitioner argues that the circuit court made no
finding as to whether petitioner “knowingly and intelligently” caused the unexplained and
nonaccidental bruising on the child. Furthermore, petitioner contends that there was no medical
neglect as the mother took the child immediately to the hospital after discovering the bruising.
Additionally, petitioner claims that while he may not “have acted appropriately [with J.Z.],
education could have remedied the situation with time” and that the child was not abused because
“any bruising was not deliberate.” We disagree and find that petitioner is entitled to no relief.

        At the conclusion of the adjudicatory hearing, the court shall make a determination
        based upon the evidence and shall make findings of fact and conclusions of law as
        to whether such child is abused or neglected . . . . The findings must be based upon
        conditions existing at the time of the filing of the petition and proven by clear and
        convincing evidence.

In re F.S., 233 W. Va. 538, 544, 759 S.E.2d 769, 775 (2014). This Court has explained that “‘clear
and convincing’ is the measure or degree of proof that will produce in the mind of the factfinder a
firm belief or conviction as to the allegations sought to be established.” Id. at 546, 759 S.E.2d at
777 (citation omitted). However, “the clear and convincing standard is ‘intermediate, being more
than a mere preponderance, but not to the extent of such certainty as is required beyond a
reasonable doubt as in criminal cases.’” Id. (citation omitted). Further, West Virginia Code § 49-
1-201 defines “abused child” as

        [a] child whose health or welfare is being harmed or threatened by . . . [a] parent .
        . . who knowingly or intentionally inflicts, attempts to inflict, or knowingly allows
        another person to inflict, physical injury or mental or emotional injury, upon the
        child or another child in the home.

(Emphasis added).

        Here, the circuit court found that the child sustained injuries of unexplained but
nonaccidental bruising. The evidence was also uncontroverted that J.Z. sustained the bruising
while in petitioner’s care. Further, petitioner admitted to seeing red marks on J.Z. the night before
J.Z. was taken to the hospital by the mother. On appeal, petitioner’s arguments in support of this
assignment of error are all predicated on his assertion that the circuit court failed to explicitly state
that petitioner caused the child’s injuries. However, the circuit court clearly failed to believe
petitioner’s inconsistent explanations for the bruising and adjudicated him as an abusing parent
based upon apparent child abuse as it found that the bruising was nonaccidental. Essentially,
petitioner’s argument comes down to the issue of credibility, and as this Court has long held, “[a]
reviewing court cannot assess witness credibility through a record. The trier of fact is uniquely
situated to make such determinations and this Court is not in a position to, and will not, second
guess such determinations.” Michael D.C. v. Wanda L.C., 201 W. Va. 381, 388, 497 S.E.2d 531,
538 (1997). Accordingly, we find no error in the circuit court’s adjudication of petitioner.

                                                   3
       Next, petitioner argues that the circuit court erred in terminating his parental rights. 3 We
disagree.

       This Court has previously held that:

       [i]n order to remedy the abuse and/or neglect problem, the problem must first be
       acknowledged. Failure to acknowledge the existence of the problem, i.e., the truth
       of the basic allegation pertaining to the alleged abuse and neglect or the perpetrator
       of said abuse and neglect, results in making the problem untreatable and in making
       an improvement period an exercise in futility at the child’s expense.

In re Timber M., 231 W. Va. 44, 55, 743 S.E.2d 352, 363 (2013) (citation omitted). Throughout
the proceedings, petitioner continued to deny that he physically abused J.Z., even after the DHHR
produced evidence that the child’s bruises were inconsistent with petitioner’s explanations of
patting the child’s bottom too hard or setting the child down too roughly. Indeed, after the circuit
court adjudicated petitioner as an abusing parent, petitioner, at the dispositional hearing, continued
to deny that he physically abused the child despite admitting that the child was in his care during
the time that the nonaccidental bruising occurred. As such, petitioner wholly failed to recognize
any of the conditions of abuse and neglect at issue in these proceedings.

        West Virginia Code § 49-4-604(c)(6) provides that circuit courts are to terminate parental
rights upon finding that there is “no reasonable likelihood that the conditions of neglect or abuse
can be substantially corrected in the near future” and that termination is necessary for the child’s
welfare. West Virginia Code § 49-4-604(d) sets forth that “no reasonable likelihood that the
conditions of neglect or abuse can be substantially corrected in the near future” means that the
abusing parent “ha[s] demonstrated an inadequate capacity to solve the problems of abuse or
neglect on their own or with help.” Here, petitioner’s failure to acknowledge the conditions of
abuse and neglect served as a significant barrier to parental improvement. Accordingly, the circuit


       3
         Within this assignment of error, petitioner claims that termination of his parental rights
was not in the child’s best interest. He also claims that he would have successfully completed an
improvement period. However, petitioner provides no basis for these conclusions and fails to cite
to any legal authority or to the record in support of these contentions of error. Rule 10(c)(7) of the
West Virginia Rules of Appellate Procedure requires that “[t]he brief must contain an argument
exhibiting clearly the points of fact and law presented . . . and citing the authorities relied on,
under headings that correspond with the assignments of error.” (emphasis added). Additionally, in
an Administrative Order entered December 10, 2012, Re: Filings That Do Not Comply With the
Rules of Appellate Procedure, the Court specifically noted in paragraph two that “[b]riefs that lack
citation of authority [or] fail to structure an argument applying applicable law” are not in
compliance with this Court’s rules. Further, “[b]riefs with arguments that do not contain a citation
to legal authority to support the argument presented and do not ‘contain appropriate and specific
citations to the record on appeal . . .’ as required by rule 10(c)(7)” are not in compliance with this
Court’s rules. Here, petitioner’s brief regarding this assignment of error is inadequate as it fails to
comply with West Virginia Rule of Appellate Procedure 10(c)(7) and our December 10, 2012,
administrative order. Accordingly, the Court will not address this assignment of error on appeal.
                                                  4
court correctly determined that there was no reasonable likelihood that petitioner could correct
those conditions in the near future.

        Finally, petitioner argues that the circuit court should have imposed a less-restrictive
dispositional alternative by placing the child in a legal guardianship. However, the Court has held
as follows:

               “Termination of parental rights, the most drastic remedy under the statutory
       provision covering the disposition of neglected children, [West Virginia Code § 49-
       4-604] . . . may be employed without the use of intervening less restrictive
       alternatives when it is found that there is no reasonable likelihood under [West
       Virginia Code § 49-4-604(d)] . . . that conditions of neglect or abuse can be
       substantially corrected.” Syllabus point 2, In re R.J.M., 164 W.Va. 496, 266 S.E.2d
       114 (1980).

Syl. Pt. 5, In re Kristin Y., 227 W. Va. 558, 712 S.E.2d 55 (2011). As the circuit court’s finding is
fully supported by the record on appeal, we find no error in the circuit court’s termination of
petitioner’s parental rights.

        Lastly, because the proceedings are still ongoing, this Court reminds the circuit court of its
duty to establish permanency for the child. Rule 39(b) of the Rules of Procedure for Child Abuse
and Neglect Proceedings requires that
       [a]t least once every three months until permanent placement is achieved as defined
       in Rule 6, the court shall conduct a permanent placement review conference,
       requiring the multidisciplinary treatment team to attend and report as to progress
       and development in the case, for the purpose of reviewing the progress in the
       permanent placement of the child.

Further, this Court reminds the circuit court of its duty pursuant to Rule 43 of the Rules of
Procedure for Child Abuse and Neglect Proceedings to find permanent placement for the child
within twelve months of the date of the disposition order. As this Court has stated,

       [t]he [twelve]-month period provided in Rule 43 of the West Virginia Rules of
       Procedure[] for Child Abuse and Neglect Proceedings for permanent placement of
       an abused and neglected child following the final dispositional order must be
       strictly followed except in the most extraordinary circumstances which are fully
       substantiated in the record.

Cecil T., 228 W. Va. at 91, 717 S.E.2d at 875, syl. pt. 6. Moreover, this Court has stated that

               [i]n determining the appropriate permanent out-of-home placement of a
       child under [West Virginia Code § 49-4-604(c)(6)], the circuit court shall give
       priority to securing a suitable adoptive home for the child and shall consider other
       placement alternatives, including permanent foster care, only where the court finds
       that adoption would not provide custody, care, commitment, nurturing and


                                                  5
       discipline consistent with the child’s best interests or where a suitable adoptive
       home [cannot] be found.

Syl. Pt. 3, State v. Michael M., 202 W. Va. 350, 504 S.E.2d 177 (1998). Finally, “[t]he guardian
ad litem’s role in abuse and neglect proceedings does not actually cease until such time as the child
is placed in a permanent home.” Syl. Pt. 5, James M. v. Maynard, 185 W. Va. 648, 408 S.E.2d 400
(1991).

      For the foregoing reasons, we find no error in the decision of the circuit court, and its
October 20, 2020, order is hereby affirmed.

                                                                                          Affirmed.

ISSUED: June 22, 2021


CONCURRED IN BY:

Chief Justice Evan H. Jenkins
Justice Elizabeth D. Walker
Justice Tim Armstead
Justice John A. Hutchison
Justice William R. Wooton




                                                 6